DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Change of Examiner
	The examiner handling the instant application in the technology center has changed. All correspondence regarding the instant application should be directed to examiner Tigabu Kassa in Technology Center 1600, Art Unit 1619.
Formal Matters
Applicant’s arguments and amendment filed December 14, 2021 are acknowledged and have been fully considered. Claims 1-4, 6, 10-11, 13-14, 16-17, and 20-21 are pending. Claims 11, 16-17, and 20-21 are under consideration in the instant office action. Claims 1-4, 6, 10, and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 5, 7-9, 12, 15, and 18-19 are canceled. Applicant amended instant claim 11 and added new claim 21. Applicant’s claim amendments and arguments necessitated a new ground of rejections. Accordingly this office action is made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 14, 2021 are noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement. A signed copy is attached herein.
Withdrawn Objections/Rejections

New Rejections-Necessitated by Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 11, 16-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Misaki et al. (WO 2008/123115, as per applicant’s IDS 5/14/2021, a machine translation is attached—the below rejection refers to page numbers in the machine translation, previously provided), Shanklin et al. (US20010037100, previously provided), and Yahiaui et al. (US2007/0048344, newly cited).
Misaki et al. teach a fibrous substrate (wipe see p. 4 final partial paragraph) for removing contaminants and dirt from a surface (skin), the fibrous substrate comprising absorbent nonwoven fabric comprising natural fibers or synthetic fibers, paper and the like, rayon, polyester, polyethylene, or a high wet strength spun lace nonwoven (p. 4 final partial paragraph), and a capturing agent, wherein the capturing agent comprises a nonionic amine-functionalized silicone polymer having hydrophilic and lipophilic regions (see compound [A] throughout and the structure of formula (I) at the top and middle of p. 2, which encompasses both claimed amine-substituted siloxanes, as well as the specific example which is aminoethylaminopropyl methylsiloxane see p. 2 paragraph beginning “Specific examples of the silicone compound [A] include…” which is polymethyl[3-(2-aminoethyl)aminopropyl]-siloxane as claimed), wherein the capturing agent is incorporated into the fibrous substrate during formation or coated onto all or a portion of a surface of the fibrous substrate (the capturing agent is impregnated into/onto the wipe substrate see p. 4 final partial paragraph). Two goals of the wipe are contaminant/dirt capture with the prevention of moving contaminant/dirt from one usage site to another  as well as 
The wipe of Misaki et al. differs from the claimed wipe in that Misaki et al. suggests base materials, for example, a nonwoven fabric comprising natural fibers or synthetic fibers, paper and the like, but does not explicitly suggest a combination of absorbent pulp fibers and synthetic 
Shanklin is in the same field of endeavor as Misaki et al, namely that of non-irritating wipes containing siloxane compositions (see abstract). Suitable nonwoven fibrous substrates for the wipe include composites of natural and/or synthetic fibers ([0019]). Examples of natural and synthetic fibers include wood pulp fibers, regenerated cellulose or cotton fibers, or a blend of pulp and/or other fibers, melt blown polymer including polyester and polypropylene ([0026]) which reads on absorbent pulp fibers and synthetic thermoplastic fibers. Note also that Shanklin in paragraph [0050] and claims 9 and 11 describe amine-modified polysiloxanes which generically encompass the claimed amine-modified polysiloxanes and those of Misaki et al.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have utilized a composite of absorbent pulp fibers and synthetic thermoplastic fibers as the base substrate of the wipe of Misaki et al. with a reasonable expectation that a successful skin wipe would result. One would have been motivated to do so as Misaki et al. suggests using both natural pulp fibers (e.g. paper) as well as various thermoplastic fibers, so presumably a composite of the two would be acceptable as each is individually taught to be acceptable and composite absorbent natural pulp fiber/synthetic thermoplastic fiber substrates are well-known in the art and are useful with amine-functionalized siloxanes and useful for cleaning skin. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See, Sinclair & Carroll Co. v. Interchemical CorpSinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945) and MPEP § 2144.07. It is further noted that an express suggestion to substitute one equivalent component or process for another is not In re Fout, 675 F.2d 297 (CCPA 1982) and MPEP § 2144.06(II). Regarding the limitation that the capturing agent be present in or on the fibrous substrate in an amount effective to result in an increase of Gram negative bacteria present on the fibrous substrate of at least about 1 log of claim 11 and that the bacteria be E. coli of claim 20, the examiner notes that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979), and "[t]he fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). See also MPEP 2145 I. Furthermore, here, as demonstrated by Example 1 and Table 1 of the instant specification (see p. 14), the Gram negative bacteria capturing property stems from the amine-substituted siloxane (see compound 2 which is amodimethicone which is polymethyl(3-aminopropyl)-siloxane). Thus as the wipe rendered obvious by the combination of the prior art contains an amine-substituted siloxane of formula (I) or more specifically polymethyl[3-(2-aminoethyl)aminopropyl]-siloxane (aka aminoethylaminoporpyl methylsiloxane), there would be a reasonable expectation that the wipe would be capable of carrying out this Gram negative bacteria capturing property—especially because a stated objective of Misaki et al. is to capture contaminants/dirt so that they are not transferred from one point of use to another. Applicant’s data in the specification has been considered. The data in Table 1 illustrates that amodimethicone (compound 2) performs better than another amine-substituted siloxane (compound12 – Dimethicone PEG-8 amine). However, given the facts at hand in this rejection, this data is not sufficient to overcome the rejection as the wipe has the claimed siloxane exemplified. Applicant has not provided evidence that composite natural pulp 
Misaki et al. do not specifically teach wherein the capturing agent is coated onto all or a portion of a surface of the fibrous substrate using gravure printing, screen printing, etc. This deficiency is cured by the teachings of Yahiaui et al.
Yahiaui et al. teach an antimicrobial composition that involves a synergistic mixture in terms of active agents, of a primary antimicrobial agent, such as polyhexamethylene biguanide (PHMB), a secondary antimicrobial agent, and optionally an organic acid against various kinds of microbes is described. Various additional processing aids, such as alcohols and surfactants, may also be incorporated within the mixture. The composition allows one to use a significantly less concentration of individual constituent antimicrobial agents to achieve the same or a better degree of antimicrobial efficacy. The antimicrobial composition can be applied to the surface of almost any kind of substrate material, and can achieve a killing-efficacy of about 3 Log.sub.10 reduction in microbes within 30 minutes under ambient conditions (see abstract).
Yahiaui et al. teach on paragraph 64 that in certain product forms, where one wishes to treat only a single side and not the inner layers or opposing side of the sheet substrate, in which the substrate material is layered to another sheet ply (e.g., filter or barrier media) that is without the antimicrobial treatment, other processes are preferred such as at rotary screen, reverse roll, Meyer-rod (or wire wound rod), Gravure, slot die, gap-coating, or other similar techniques, familiar to persons in the nonwoven textile industry. (See, for example, detailed descriptions of these and other techniques are available from Faustel Inc., Germantown, Wis. (www.faustel.com).) Also one may consider printing techniques such as flexographic or digital techniques. Alternatively one may use a combination of more than one coating to achieve a controlled placement of the treatment composition. Such combination may include, but not limited to, a reverse Gravure process followed by a Meyer rod process. Alternatively, the antimicrobial composition may be applied through an aerosol spray on the substrate surface. The spray apparatus can be employed to apply the antimicrobial solution and/or antistatic agent only on one side of the substrate sheet or on both sides separately if desired. An antistatic agent can be applied to the substrate in a secondary step, for example, using a spray system or any other conventional application process. On sheet materials, the treated nonwoven substrates can achieve at least a hydrostatic head greater than 20 millibars. Antimicrobial coatings are applied in as at least a single layer over SMS fabrics. Alternatively, one can use a melt extrusion process to incorporate an antimicrobial agent into the material followed by topical application of a second anti-microbial agent or co-active from an aqueous solution. Furthermore, other ingredients can also be added during the melt extrusion to enhance for example: a) wettability of the material if desired, b) electrical conductivity or anti-static properties, c) skin emollient, d) anti-oxidants, etc.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Misaki et al. by applying the capturing agent composition on the substrate utilizing the techniques recited in claim 11 and new claim 21 because Yahiaui et al. teach the antimicrobial composition can be applied to the surface of almost any kind of substrate material, and can achieve a killing-efficacy of about 3 Log.sub.10 reduction in microbes within 30 minutes under ambient conditions (see abstract). One of ordinary skill in the art would have been motivated to utilize the recited techniques because Yahiaui et al. teach on paragraph 64 that in certain product forms, where one Gravure, slot die, gap-coating, or other similar techniques, familiar to persons in the nonwoven textile industry. (See, for example, detailed descriptions of these and other techniques are available from Faustel Inc., Germantown, Wis. (www.faustel.com).) Also one may consider printing techniques such as flexographic or digital techniques. Alternatively one may use a combination of more than one coating to achieve a controlled placement of the treatment composition. Such combination may include, but not limited to, a reverse Gravure process followed by a Meyer rod process. Alternatively, the antimicrobial composition may be applied through an aerosol spray on the substrate surface. The spray apparatus can be employed to apply the antimicrobial solution and/or antistatic agent only on one side of the substrate sheet or on both sides separately if desired. An antistatic agent can be applied to the substrate in a secondary step, for example, using a spray system or any other conventional application process. On sheet materials, the treated nonwoven substrates can achieve at least a hydrostatic head greater than 20 millibars. Antimicrobial coatings are applied in as at least a single layer over SMS fabrics. Alternatively, one can use a melt extrusion process to incorporate an antimicrobial agent into the material followed by topical application of a second anti-microbial agent or co-active from an aqueous solution. Furthermore, other ingredients can also be added during the melt extrusion to enhance for example: a) wettability of the material if desired, b) electrical conductivity or anti-static properties, c) skin emollient, d) anti-oxidants, etc. An ordinary skilled artisan would have had a reasonable expectation of success in combining the teachings of Misaki 
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGABU KASSA/Primary Examiner, Art Unit 1619